DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 31 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,819,849 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
	Applicant has amended claim 2 to have slightly different scope from claim 5 of the prior granted patent, thus rendering the statutory double patenting rejection moot.  Additionally, all remaining double patenting issues are rendered moot in view of the newly filed terminal disclaimer.  Accordingly, all previous rejections are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Britten Sessions on 11 February 2022.

The application has been amended as follows: 
	Claim 5 is canceled.
	Claim 10:  Replace --fourth-- with --third-- in the second line of the claim.
	Claim 11:  Replace --fourth-- with --third-- in the first line of the claim.
	Claim 12:  Delete --, and the fourth intermediate noise estimate-- in the third and fourth lines of the claim.  Insert --and-- after the remaining comma in line 3 of the claim.

Allowable Subject Matter
Claims 1 - 4 and 7 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record fails to disclose or reasonably suggest a method, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose or suggest at least the limitations:

upon determining that a pixel noise estimate is above a predefined threshold, assigning a first value of the patch-space sample to the at least one de-noised pixel, and
upon determining that the pixel noise estimate is below the predefined threshold, assigning a first value of an ambient pixel of the plurality of ambient pixels to the at least one de-noised pixel; and
generating a resulting image comprising a resulting pixel generated by combining the at least one de-noised pixel and a corresponding flash pixel,
wherein the flash image is captured while an associated strobe unit is enabled and the ambient image is captured while the associated strobe unit is disabled.
Accordingly, the claim is considered allowable.

Claims 17 and 18 are medium and apparatus variants of claim 1 and are similarly considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698                                                                                                                                                                                                        
/Dwight Alex C. Tejano/
Examiner